—Appeal from an order of the Court of Claims dismissing the claimant’s claim for damages arising out of alleged fraud, irregularities, torts and misfeasance on the part of the State and its officers and employees in the handling of a workmen’s compensation matter. The evidence fails to substantiate the claim. Moreover, the acts complained of took place some ten or twenty years ago and any rights which the claimant may have had have long since been foreclosed by the Statute of Limitations. (Court of Claims Act, § 10; L. 1939, ch. 860.) Order affirmed, without costs. Present — Hill, P. J., Brewster, Foster, Bussell and Deyo, JJ. [See post, p. 1041.]